Case 18-11659-LSS   Doc 354   Filed 07/02/19   Page 1 of 13
             Case 18-11659-LSS        Doc 354      Filed 07/02/19    Page 2 of 13



UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
______________________________________
 In re:                                            Chapter 11

 ACAR WIND DOWN, INC. et al.                       Case No. 18-11659 (LSS)
                                                   (Jointly Administered)
                        Debtors.
 ______________________________________


                       GLOBAL NOTES REGARDING
                  DEBTOR’S MONTHLY OPERATING REPORT


This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying
with the monthly reporting requirements applicable in this chapter 11 case and is in a format
acceptable to the United States Trustee. The financial information contained in the MOR is
preliminary and unaudited, and as such may be subject to revision. The information in the MOR
should not be viewed as indicative of future results.

The accompanying Preliminary Unaudited Financial Statements of ACAR Wind Down, Inc.
(f/k/a ActiveCare, Inc.) and its affiliate 4G Biometrics have been prepared in accordance with
generally accepted accounting principles (“GAAP”) in the United States of America using
information from the Debtor's accounting sub ledger and general ledger systems.

While Debtor’s management has made reasonable efforts to ensure that the M O R is accurate
and complete, based upon information that was available to them at the time of preparation,
subsequent information may result in material changes to the MOR. Moreover, because the
MOR contains unaudited information, which is subject to further review and potential adjustment,
there can be no assurance that this MOR is complete. The Debtor reserves all rights to amend
the MOR from time to time, in all respects, as may be necessary or appropriate. These global
notes regarding the Debtor’s MOR (“Global Notes”) comprise an integral part of the MOR
and should be referred to and considered in connection with any review of the MOR.


Specific Notes.


1. All information in the MOR also includes amounts and results for 4G Biometrics (Case no.
   18-11660). However, 4G Biometrics has no operations and has made no disbursements
   during the post-petition period. Accordingly, while the financial information included in
   this MOR is presented as being “consolidated” (containing information for both 18-11659
   and 18-11660), all post-petition disbursement information is attributable solely to
   ActiveCare, Inc. (18-11659).

                                               1
             Case 18-11659-LSS       Doc 354      Filed 07/02/19   Page 3 of 13


2. Summarized information for Stockholders’ Deficit (see MOR 3) was derived from the
   Company’s internal records, and may not agree with the detailed historical financial
   reporting for June 30, 2017.


Plan of Liquidation

3. On March 22, 2019, the Court entered an Order confirming and approving the Combined
   Plan and Disclosure Statement of ACAR Wind Down, Inc., et al. [Docket No. 312] (including
   all exhibits thereto and as the same may be amended, modified, or supplemented from time
   to time, the “Combined Plan and Disclosure Statement”). The effective date of the Combined
   Plan and Disclosure Statement was March 25, 2019 [D.I. 334] (the “Effective Date”).




                                              2
                                                     Case 18-11659-LSS                      Doc 354        Filed 07/02/19        Page 4 of 13


In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.) & 4g Biometrics                                                                                                MOR 1
Debtor                                                                                                          Case No. 18-11659 &11660
Schedule of Cash Receipts and Disbursements                                                                     Reporting Period: March 1, 2019 through March 25, 2019***




                                                     Zion's        Zion's        Zion's       Current
                                                     Bank          Bank          Bank         Period             Cumulative
                                                     6633          8704          6641          Total            Filing to Date

Cash Beginning of Period                         $    499,773 $     31,112 $       4,649 $     535,534          $    143,471
Receipts:
 Accounts receivable collections                       28,935                                   28,935              1,087,094
 Loans & Advances -DIP loan                                                                        -                  330,000
 Sale of assets/credits etc.                                                                       -                    1,060
 Collection of note receivable                                                                     -                  650,000
 Transfers - net                                       35,760       (31,112)      (4,649)          -                      -
 Voided/stop payment checks
    Total receipts                                     64,695       (31,112)      (4,649)       28,935              2,068,154

Disbursements:
 Net payroll, PTO payout, and p/r taxes                50,890                                   50,890               620,133
 Inventory purchases                                      -                                        -                 236,781
 Leases                                                   -                                        -                  22,597
 Insurance                                                -                                        -                 122,346
 Payments to critical vendors                          15,588                                   15,588                93,491
 IT software and phone costs                              -                                        -                  88,623
 Other admin expenses (FedEx, bank fees, etc.)         10,643                                   10,643                70,287
 Professional fees                                     37,000                                   37,000               265,406
 Bankruptcy Advertising costs                           7,435                                    7,435                 7,435
 U.S. Trustee fees                                        -                                        -                  50,871
 Repayment to DIP Lender                              137,000                                  137,000               327,742

  Total Operating disbursements                       258,555           -            -         258,555              1,905,711

Other reductions:
 Transfer to Creditor Trust                           308,000                                  308,000               308,000
  Total other reductions                              308,000           -            -         308,000               308,000

  Total disbursements                                 566,555           -            -          566,555           2,213,711
Net cash flow                                        (501,860)      (31,112)      (4,649)      (537,620)           (145,557)
Ending Cash Balance                              $     (2,086) $        -    $       -    $      (2,086)        $    (2,086)
                           Case 18-11659-LSS              Doc 354            Filed 07/02/19     Page 5 of 13



                                                                                                                   MOR 1a

In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.)                             Case No. 18-11659 &11660
& 4g Biometrics                                                                  Reporting Period: March 1, 2019
Debtor                                                                             through March 25, 2019 ***

                                                                   BANK RECONCILIATIONS


                                                    Operating
                                                      #6633
BALANCE PER BOOKS                                    (2,086.35)

BANK BALANCE                                           7,256.37
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)                  (9,342.72)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal                    (2,086.35)
  balance per books                                   (2,086.35)




CHECKS OUTSTANDING                                     Amount

check #17171                                            9,342.72


*** March 25, 2019 was the effective date of Debtor's Plan of Liquidation.



Bank statements available upon request.
                                                                    Case 18-11659-LSS                         Doc 354           Filed 07/02/19          Page 6 of 13



                                                                                                                                                                                                                    MOR 1b

In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.) & 4g Biometrics                                                                               Case No. 18-11659 &11660
Debtor                                                                                                                                             Reporting Period: March 1, 2019 through March 25, 2019***

       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
This schedule is to include all retained professional payments from case inception to current month.

                                                                                                            Amount                             Check                Amount Paid                 Cumulative Filing-To-Date
          Payee                               Service                           Period Covered             Approved           Payor        Number    Date        Fees      Expenses              Fees            Expenses

Polsinelli PC              Bankruptcy and restructuring services          7/15/18 through 7/31/18      $    62,158.00 ActiveCare, Inc.      Wire    9/19/18   $ 60,398.00    $   1,760.00   $     60,398.00     $     1,760.00

                    Financial advising and marketplace                    August & September
Gavin/Somonese, LLC searches                                              2018                         $   100,000.00 ActiveCare, Inc.      Wire    9/7/18    $ 100,000.00   $        -     $    100,000.00     $          -

Lingston PLLC              Retainer for CPO services                      September 2018               $    25,000.00 ActiveCare, Inc.      Wire    9/17/18   $ 25,000.00    $        -     $     25,000.00     $          -

Polsinelli                 Bankruptcy and restructuring services          8/1/18 through 10/2/18       $   192,842.00 ActiveCare, Inc. *    Wire    10/2/18   $ 192,842.00   $        -     $    192,842.00     $          -

                           Attorney fees on behalf of the
Various ***                Unsecured Creditors Committee                  7/15/18 through 10/2/18      $   225,000.00 ActiveCare, Inc. *    Wire    10/2/18   $ 225,000.00   $        -     $    225,000.00     $          -

                           Post petition legal fees and costs -
Locke Lord LLP             Counsel to Debtor                              7/15/18 through 10/2/18      $    45,000.00 ActiveCare, Inc. *    Wire    10/2/18   $ 45,000.00    $        -     $     45,000.00     $          -

                                                                          *Fees and Expenses thru
Polsinelli PC              Bankruptcy and restructuring services          Jan 2019                     $    37,000.00 ActiveCare, Inc. *   17177    1/9/19    $ 37,000.00        unknown    $     37,000.00           unknown

                                                                          Fees and Expenses thru
Polsinelli PC              Bankruptcy and restructuring services          Plan confirmation            $    37,000.00 ActiveCare, Inc. *    Wire    3/25/19   $ 37,000.00        unknown    $     37,000.00           unknown


                                                                                                       $   724,000.00                                         $ 722,240.00   $   1,760.00   $    722,240.00     $     1,760.00

* As part of the October 2, 2018 closing transaction with Telcare, these amounts were disbursed directly into attorney Polsinelli's Trust Account. As of November 30, 2018, they have been, or later will be,
     distributed to payees.
** There are various legal counsel involved with the Unsecured Creditors' Committee. Individual firms were paid out of attorney Polsinelli's Trust Account.
*** March 25, 2019 was the effective date of Debtor's Plan of Liquidation.




                                                                                                                                                                                                                     FORM MOR-1b
                                                                                                                                                                                                                           (04/07)
                      Case 18-11659-LSS             Doc 354        Filed 07/02/19          Page 7 of 13



                                                                                                          MOR 2

In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.)                                 Case No. 18-11659 &11660
   & 4g Biometrics                                                               Reporting Period: March 1, 2019
Debtor                                                                                 through March 25, 2019 ***

                          STATEMENT OF OPERATIONS
                 FOR THE PERIOD MARCH 1, 2019 THROUGH MARCH 25, 2019

                                                       3/1/19 to         Cumulative
                                                        3/25/19         Filing to Date
   Ordinary Income/Expense
          Income
              Revenue, net                         $           -       $       738,395
          Total Income                                             0           738,395
          Cost of Goods Sold
              Cost of revenue
                  Commissions                                      0            79,010
                  labor and related costs                          0            82,181
                  Product & Freight                                0           381,818
              Total Cost of revenue                                0           543,009
          Total COGS                                               0           543,009
       Gross Profit                                                0           195,386
          Expense
              Administrative Expense                             0               85,652
              Bank discount fees on credit ca                   16                   16
              Bank Service Charges                             154                  154
              Bankruptcy Advertising costs                   7,435                7,435
              Depreciation Expense                               0                5,960
              Insurance Expense                                  0               39,622
              Legal and professional expense             1,229,387            1,992,959
              Other office expense                           1,229               66,739
              Outside services                               5,836                5,836
              Payroll Expenses                              50,890              471,274
              Payroll service fees                             634                  634
              Postage                                           34                   34
              storage expense                                  154                  154
              Travel Expense                                 2,585               23,024
          Total Expense                                  1,298,354            2,699,493
   Net Ordinary Income                                  (1,298,354)          (2,504,107)
   Other Income/Expense
       Other Income
          Gain on sale of assets to Telca                          0         3,731,670
       Total Other Income                                          0         3,731,670
       Other Expense
          Discounts, int and other expens                        0              15,660
          Pre petition write offs & settl                        0             157,225
       Total Other Expense                                       0             172,885
   Net Other Income                                              0           3,558,785
Net Income                                         $    (1,298,354)    $     1,054,678

*** March 25, 2019 was the effective date of Debtor's Plan of Liquidation.
                        Case 18-11659-LSS                Doc 354    Filed 07/02/19       Page 8 of 13



                                                                                                        MOR 3

In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.)                          Case No. 18-11659 &11660
   & 4g Biometrics                                                   Reporting Period: March 25, 2019***
Debtor

                    BALANCE SHEET


                                                                          Mar 25, 19
ASSETS
   Current Assets
       Checking/Savings
            Cash
                Zion's Bank- 6633                                     $        (2,086)
            Total Cash                                                         (2,086)
       Total Checking/Savings                                                  (2,086)
       Other Current Assets
            Inventory                                                          15,448
            Other receivables/Deferred Char                                     9,343
            Prepaid Expenses                                                   59,254
            Trade Accounts receivable, net                                      8,280
       Total Other Current Assets                                              92,325
   Total Current Assets                                                        90,238
TOTAL ASSETS                                                                   90,238
LIABILITIES & EQUITY
   Liabilities
       Current Liabilities
            Other Current Liabilities
                Liabilities not subject to compromise
                     Accounts Payable-Post petition                            77,981
                     Accrued Liabiilities                                      31,448
                     Accrued Professional Fees                              1,192,387
                     Amounts due to insiders                                   22,714
                Total Liabilities not subject to compromise                 1,324,530
                Liabilities subj to compromise
                     Accrued Liabilities - prepetition                        479,997
                     Accts Payable - Prepetition                            4,087,483
                     Amts due to insiders - prepetition                     5,676,870
                     Contingent liabilities                                   750,000
                     Dividends payable                                        855,393
                     Notes payable, debentures and line of credit          22,251,636
                Total Liabilities subj to compromise                       34,101,379
            Total Other Current Liabilities                                35,425,909
       Total Current Liabilities                                           35,425,909
   Total Liabilities                                                       35,425,909
   Equity
       Stockholders' deficit                                            (35,027,671)
       Distributions to Creditor Trust - per Plan                          (308,000)
   Total Equity                                                         (35,335,671)
TOTAL LIABILITIES & EQUITY                                            $      90,238

*** March 25, 2019 was the effective date of Debtor's Plan of Liquidation.
                               Case 18-11659-LSS                        Doc 354           Filed 07/02/19                Page 9 of 13



                                                                                                                                                             MOR 4

In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.) & 4g Biometrics                                        Case No. 18-11659 &11660
Debtor                                                                                                  Reporting Period: March 1, 2019
                                                                                                                 through March 25, 2019 ***
                                                STATUS OF POSTPETITION TAXES


                                                Beginning          Amount                                                                   Ending
                                                   Tax            Withheld or          Amount          Date             Check No.             Tax
                                                 Liability         Accrued              Paid           Paid              or EFT             Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes


                                           SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                       Number of Days Past Due
                                              Current            0-30               31-60         61-90               Over 90            Total
Accounts Payable                                                                                                                77,981              77,981
Wages Payable                                                                                                                                            0
Taxes Payable                                                                                                                                            0
Rent/Leases-Building                                                                                                                                     0
Rent/Leases-Equipment                                                                                                                                    0
Secured Debt/Adequate Protection Payments                                                                                                                0
Professional Fees                                                                                                          1,192,387             1,192,387
Amounts Due to Insiders*                                                                                                      22,714                22,714
Other Accrued liabilities                                                                                                     31,448                31,448
Other:__________________________                                                                                                                         0
Total Postpetition Debts                                     0                  0               0                 0        1,324,530             1,324,530


*** March 25, 2019 was the effective date of Debtor's Plan of Liquidation.
                             Case 18-11659-LSS                        Doc 354           Filed 07/02/19             Page 10 of 13



                                                                                                                                           MOR 5

In re: ACAR Wind Down, Inc. (f/k/a ActiveCare, Inc.) & 4g Biometrics                                    Case No. 18-11659 &11660
Debtor                                                                                                  Reporting Period: March 1, 2019
                                                                                                              through March 25, 2019 ***


                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                               Amount
Total Accounts Receivable at the beginning of the reporting period                                                          $   37,215
+ Amounts billed during the period
- Amounts collected during the period                                                                                            28,935
Total Accounts Receivable at the end of the reporting period                                                                $    8,280


Accounts Receivable Aging                                                                                        Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable                                                                                                   $    47,393
Amount considered uncollectible (Bad Debt)                                                                                      (39,113)
Accounts Receivable (Net)                                                                                                   $    8,280


                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                 Yes                No
1. Have any assets been sold or transferred outside the normal course of business                                               X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                         X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                                       X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                                 N/A
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                               X


Notes:
 3. Federal tax return for the year ended September 30, 2018 not filed. Tax preparer from prior years has been contacted.
 3. Delaware Franchise tax for ACAR Wind Down Inc. is open.

4. Debtor's operations were discontinued in March 2019. All employees were terminated.

*** March 25, 2019 was the effective date of Debtor's Plan of Liquidation.




                                                                                                                                                   FORM MOR-5
                                                                                                                                                        (04/07)
                               Case
                               Case18-11659-LSS
                                    18-11659-LSS Doc
In re: ActiveCare, Inc.; 4G Biometrics           Doc354
                                                     324 Filed
                                                         Filed07/02/19
                                                               03/20/19 Page
                                                                        Page11
                                                                             9 of
                                                                                of28
                                                                                   13                                                     Case 18-11659; 11660
Debtor                                                                                                                                    Period: Nov. 30, 2018
                                                                      ActiveCare, Inc.
                                                            Listing of Aged Accounts Payable
                                                                   November 30, 2018


 Vendor Code                               Vendor Name                 Balance Due       0 - 30       31 - 60     61 - 90     91 - 120        121+
V10974            Adler Consulting                                         (8,027.47)   (1,786.87)               (5,314.14)                        (926.46)
V10026            ADP Management                                        (250,614.84)                                                           (250,614.84)
V10028            Advance Technology Investors, LLC                      (14,612.00)                                                            (14,612.00)
V10969            Agile Supply Chain Strategies                            (5,248.50)                                                            (5,248.50)
v10055-025        AIRESPRING                                               (1,663.86)                                                            (1,663.86)
V10065            American Stock Transfer & Trust                        (17,177.05)                              (722.00)                      (16,455.05)
V10066            AmeriLife Operations LLC                                 (3,736.95)                                                            (3,736.95)
V10973            Amherst Consulting, LLC                                      (1.90)                                            (1.90)
V10569            Assured Medical                                             (63.00)                                           (63.00)
V10077            AT&T                                                     (1,508.73)                                                             (1,508.73)
V10681            Atlas Business Solutions                                    (50.00)                                                                (50.00)
V10930            Auxiant                                                  (3,980.00)     (630.00)                             (180.00)           (3,170.00)
V10086            Bell Nunnally & Martin LLP                               (2,285.00)                                                             (2,285.00)
V10936            Benefit Data Services                                    (4,428.87)   (1,363.47)               (2,972.33)     (93.07)
v10673            BioUtah                                                    (750.00)                                                               (750.00)
v10635            Black Lotus Communications                               (2,872.67)                                                             (2,872.67)
V10561            BlueHill Group LLC                                       (9,000.00)                                                             (9,000.00)
V10835            Boon Chapman                                             (6,185.00)     (230.00)                  (50.00)    (170.00)           (5,735.00)
V10868            Brannelly Law                                            (1,650.00)                                                             (1,650.00)
V10102            Broadridge                                                 (340.84)                                                               (340.84)
v10645            C7 Data Centers                                            (448.24)                                                               (448.24)
V10975            Cairnstone Financial                                       (614.90)     (500.50)                             (114.40)
V10113            Canon Solutions America                                    (400.69)                                                              (400.69)
V10570            CardAccess Engineering                                      (23.97)                                                               (23.97)
V10122            Catalyst Strategy, Inc.                                (42,071.94)                                                            (42,071.94)
V10132            CenturyLink - GW                                            (58.13)                                                               (58.13)
V10757            Citrix Online                                              (495.78)                                                              (495.78)
V10301            CK8 Financial LLC                                      (12,970.19)      (304.94)                (142.46)     (438.60)         (12,084.19)
V10855            Clyde Snow & Sessions                                  (14,655.62)                                                            (14,655.62)
V10861            CNIC Health Solutions                                    (3,245.75)     (337.78)                             (207.49)          (2,700.48)
V10822            Coldwell Banker Commercial                             (12,000.00)                                                            (12,000.00)
V10497            Collection Professionals                                 (2,561.09)                                                            (2,561.09)
V10814            Complete Business Solutions Group, Inc.                  (5,250.00)                                                            (5,250.00)
V10164            Curran Tomko Tarski LLP                                  (1,817.00)                                                            (1,817.00)
V10169            Dalton, James                                         (169,155.09)                                                           (169,155.09)
V10190            Durham Jones & Pinegar                                 (45,392.50)                                                            (45,392.50)
V10573            Dykema Gossett PLLC                                      (3,155.40)                                                            (3,155.40)
V10892            Economics Partners LLC                                 (10,000.00)                                                            (10,000.00)
V10903            Edgar Agents, LLC                                      (46,989.17)                                                            (46,989.17)
V10792            Emerging Benefits                                      (58,658.18)    (2,190.00)               (9,379.00) (1,814.00)          (45,275.18)
V10199            Entrust Inc.                                             (3,912.00)     (336.00)                 (144.00)   (208.00)           (3,224.00)
V10894            Equisolve                                              (24,596.75)                                                            (24,596.75)
V10847            Fackrell Holdings                                      (11,298.07)                 10,969.99                                  (22,268.06)
v10055-003        FEDEX                                                      (231.93)                                                              (231.93)
V10211            Firefly                                                    (255.00)                                                              (255.00)
V10816            First Choice home Care                                     (880.00)                                                              (880.00)
V10434            Floyd, Robert O.                                      (116,072.00)                                                           (116,072.00)
V10221            Fulbright & Jaworski L.L.P.                            (21,930.80)                                                            (21,930.80)
V10658            Gilsbar, LLC                                           (12,567.54)    (5,310.70)               (7,256.84)
V10240            Hansen, Barnett & Maxwell                                (3,000.00)                                                             (3,000.00)
V10780            Harper Duncan & Associates, LLC                        (15,000.00)                                                             (15,000.00)
V10895            HealthScope Benefits                                     (4,774.00)     (146.00)                  (90.00)    (102.00)           (4,436.00)
V10253            Hines and Associates, Inc.                               (2,387.00)      (73.00)                  (45.00)     (51.00)           (2,218.00)
v10660            Holland & Hart                                         (11,538.50)                                                             (11,538.50)
V10888            Hoover's                                                   (568.75)                                                               (568.75)
V10837            HUB International                                      (13,434.44)      (743.44)                (899.06)     (327.28)          (11,464.66)
V10793            IBA                                                      (2,738.51)                             (513.88)                        (2,224.63)
v10670            IDA                                                      (4,613.00)     (144.00)                 (48.00)      (78.00)           (4,343.00)
V10551            Ideal Life Inc.                                          (8,997.04)                                                             (8,997.04)
V10763            InContact                                              (36,195.61)                                                             (36,195.61)
V10266            Integra Telecom - 3195 - VS                              (5,237.47)                                                             (5,237.47)
v10669            Integrated Cost Management LLC                         (16,272.00)      (704.00)               (1,230.00)    (380.00)          (13,958.00)
V10270            Interactive Care, Inc.                                   (3,058.48)                                                             (3,058.48)
V10271            Interform                                                (2,887.75)                                                             (2,887.75)
V10552            IT Solutions                                             (1,218.60)                                                             (1,218.60)
V10275            IT Unite Technologies                                        (0.20)                                (0.20)
V10946            Jensen, Scott                                          (90,000.00)                                                             (90,000.00)
V10687            JiveCommunications                                         (347.30)                                                               (347.30)

9 of 14

62604426.1                                                                                                                                              MOR-4a
                               Case 18-11659-LSS
In re: ActiveCare, Inc.; 4G Biometrics                                 Doc 354
                                                                           324           Filed 07/02/19
                                                                                               03/20/19               Page 12
                                                                                                                           10 of 13
                                                                                                                                 28                   Case 18-11659; 11660
Debtor                                                                                                                                                Period: Nov. 30, 2018
                                                                                 ActiveCare, Inc.
                                                                       Listing of Aged Accounts Payable
                                                                              November 30, 2018


  Vendor Code                             Vendor Name                             Balance Due       0 - 30      31 - 60      61 - 90      91 - 120        121+
V10769            John C. Nelson, MD, MPH                                             (1,500.00)                                                             (1,500.00)
v10667            K Design                                                              (244.86)                                                               (244.86)
V10718            Key Benefit Administrators                                         (47,623.41)   (4,800.00)               (13,464.00) (2,480.00)          (26,879.41)
V10303            Kilo Viktor Industries LLC ATTN: Konrad Voits                       (8,000.00)                                                             (8,000.00)
V10311            Lagrand Distributing Inc.                                             (730.33)                                                               (730.33)
V10313            Landry, Harris & Co., LLC                                             (754.50)     (162.00)                   (84.00)                        (508.50)
V10574            Language Translation, Inc.                                             (25.66)                                                                (25.66)
V10317            Law Offices of Steven T. Polino, PLLC                                 (651.60)                                                               (651.60)
V10040            Lewis, Al                                                           (2,721.17)                                                             (2,721.17)
V10836            Lockard & Williams                                                  (8,170.00)   (1,370.00)                 (210.00)     (100.00)          (6,490.00)
V10893            Lucosky Brookman LLP                                              (509,210.75)                                                           (509,210.75)
V10939            Mabey, Dan                                                         (82,295.45)                                                            (82,295.45)
V10795            Mahoney Group                                                       (3,817.41)   (2,639.13)                 (126.23)    5,177.30           (6,229.35)
V10887            Medline Industries, Inc.                                                (6.85)                                                                 (6.85)
V10632            MedWatch                                                           (20,748.00)     (665.00)                 (819.00)     (619.50)         (18,644.50)
V10873            Mergent, Inc                                                        (1,100.00)                                                             (1,100.00)
V10735            MEYERS ASSOCIATES, L.P.                                            (73,667.00)                                                            (73,667.00)
v10055-016        Microsoft                                                               (0.32)                   (0.32)
V10692            Mytrex, Inc.                                                        (5,557.81)                                                              (5,557.81)
V10612            NASDAQ OMX                                                          (1,030.00)                                                              (1,030.00)
V10357            national Acadamies of Emergency Dispatch                            (2,765.00)                                                              (2,765.00)
V10359            Navigator Business Solutions                                        (8,512.18)                                                              (8,512.18)
V10964            Nextiva                                                             (2,406.51)                                                              (2,406.51)
V10366            Nurse Response                                                      (4,500.00)                                                              (4,500.00)
v10961            Onn, Isaac
V10766            Parsons, Behle & Latimer                                           (32,346.59)                                                             (32,346.59)
V10386            Paychex                                                             (8,364.04) (8,364.04)
V10905            Peterson, Jeff                                                     (15,347.58)                                                             (15,347.58)
V10399            Pitney Bowes Global Financial Services                              (8,744.92)                                                              (8,744.92)
V10971            Polsinelli PC                                                       (2,887.93)             (2,887.93)
V10824            Power Plus Cleaning Systems Inc                                       (447.50)                                                               (447.50)
V10403            PR News Wire Association, LLC                                       (6,820.00)                                                             (6,820.00)
V10405            Prindle, Amaro, Goetz, Hillyard, Barnes & Reinholtz LLP             (1,740.27)                                                             (1,740.27)
V10406            Priority Dispatch Corporation                                       (1,697.00)                                                             (1,697.00)
V10784            Professional Benefits Services, Inc.                                  (439.95)                                                               (439.95)
V10410            Purizer Corporation                                                (21,292.08) (1,354.51)             (5,266.22)  (225.90)                (14,445.45)
V10694            Q Interactive                                                      (34,811.38)                                                            (34,811.38)
V10599            Qualcomm Life, Inc.                                                (33,620.00)                                                            (33,620.00)
V10430            Revco Leasing Company                                                 (857.00)                                                               (857.00)
V10582            Robinson Bros. Construction, Inc.                                  (11,008.51)                                                            (11,008.51)
V10336            Rockwell, Max                                                       (3,900.00)                                                             (3,900.00)
V10610            RX Benefits, Inc                                                    (1,801.19)                                                             (1,801.19)
V10446            Schwartz, Sandor                                                   (10,000.00)                                                            (10,000.00)
V10854            Shred-IT USA                                                          (309.70)                                                               (309.70)
V10759            Sircon Corporation                                                      (4.87)                                                                 (4.87)
V10910            Smith Associates, Inc.                                             (25,750.00)                                                            (25,750.00)
V10732            Standard & Poor's Financial Services LLC                              (100.00)                                                               (100.00)
V10859            State Tax Consultants PLLC                                          (1,400.00)                                                             (1,400.00)
V10475            Superior Water and Air, Inc.                                           (70.00)                                                                (70.00)
V10882            TaiDoc Technology Corp.                                               (200.00)                                                               (200.00)
V10480            Tanner                                                             (84,240.94)                                                            (84,240.94)
V10483            Telcare                                                         (1,776,909.29)                                                         (1,776,909.29)
V10483-2          Telcare - LOI 041118                                              (322,276.00)                                                           (322,276.00)
V10483-1          Telcare 092517 Agreement                                          (312,698.28)                                                           (312,698.28)
V10696            The Lead Center LLC                                                   (589.80)                                                               (589.80)
v10663            The Veteran Journal                                                   (495.00)                                                               (495.00)
V10947            Tikia Consulting                                                    (3,203.79)    (815.65)              (505.70)  (548.97)                 (1,333.47)
V10498            United Parcel Service                                                 (223.76)                                                               (223.76)
V10586            UTA                                                                 (2,940.00)                                                             (2,940.00)
v10637            UVU Career Development Center                                         (250.00)                                                               (250.00)
V10700            VicTig                                                                (254.00)                                                               (254.00)
V10515            VLCM                                                                  (112.19)                                                               (112.19)
V10567            West Unified Communications Services, Inc.                          (2,630.17)                                                             (2,630.17)
V10539            XCast Labs, Inc.                                                      (438.40)                                                               (438.40)
                                                                                  (4,695,434.00) (34,971.03) 8,081.74 (49,282.06) (3,025.81)             (4,616,236.84)

                  US Trustee-Qtr. Ended Dec. 31, 2018                                (38,989.49) (38,989.49)


10 of 14

62604426.1                                                                                                                                                          MOR-4a
                               Case 18-11659-LSS
In re: ActiveCare, Inc.; 4G Biometrics                 Doc 354
                                                           324           Filed 07/02/19
                                                                               03/20/19            Page 13
                                                                                                        11 of 13
                                                                                                              28              Case 18-11659; 11660
Debtor                                                                                                                        Period: Nov. 30, 2018
                                                                 ActiveCare, Inc.
                                                       Listing of Aged Accounts Payable
                                                              November 30, 2018


  Vendor Code                            Vendor Name              Balance Due       0 - 30   31 - 60   61 - 90   91 - 120         121+

                                                                                                                            Total Jan Pmts




11 of 14

62604426.1                                                                                                                                  MOR-4a
